Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Guess appeals the district court’s order denying his motion for reconsideration. Neither the federal statutes nor the Rules of Criminal Procedure authorize a motion for reconsideration in a criminal case. See United States v. Breit, 754 F.2d 526, 530-31 (4th Cir.1985). Accordingly, we affirm the order of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.